notice that his peremptory challenge had been rejected by the clerk as
                untimely on August 12, 2015, yet petitioner did not appear at the August
                21 status check on the peremptory challenge or otherwise promptly bring
                the issue before the district court. Although petitioner now argues that he
                was not properly notified of the August 21 hearing, the record further
                indicates that petitioner was served with a summons notifying him of the
                September 2, 2015, adjudicatory plea hearing, and again petitioner did not
                promptly bring this issue before the court. Rather, petitioner failed to
                appear at the hearing of September 2, and the district court proceeded to
                adjudicate the abuse and neglect petition as to petitioner. Once a judge
                has made a ruling on a contested matter, a peremptory challenge may not
                be filed. SCR 48.1(5). Under these circumstances, we decline to intervene
                in this matter and we deny this petition.    See Smith v. Eighth Judicial
                Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (stating that a
                petition for extraordinary writ relief is purely discretionary with this
                court).
                            It is so ORDERED.



                                                                   J.
                                        Parraguirre




                Douglas


                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Aaron Grigsby
                     Lewis Roca Rothgerber LLP/Las Vegas
                     Legal Aid Center of Southern Nevada, Inc.
                     Clark County District Attorney/Juvenile Division
SUPREME COURT
                     Brown Law Office
     OF              Eighth District Court Clerk
   NEVADA

                                                      2
(0) 1947A esa